NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO ALFONSO MOLINA,                           No.    16-70795

                Petitioner,                     Agency No. A073-934-723

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Mario Alfonso Molina, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Molina’s motion to reopen

as untimely where it was filed more than one year after the order of removal

became final, and where Molina failed to establish changed country conditions in

Mexico to qualify for the regulatory exception to the time limitation for filing a

motion to reopen. See 8 C.F.R. § 1003.2(c)(2), (3)(ii); Najmabadi v. Holder, 597

F.3d 983, 990-91 (9th Cir. 2010) (BIA did not abuse its discretion in denying

motion to reopen where petitioner failed to submit material evidence of

qualitatively different country conditions).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    16-70795